back a note secured by a first deed of trust on the property. Starting in
                       December 2010, Chisano stopped paying the assessment fees owed to the
                       Las Vegas Motor Coach Resort homeowners' association (LVMC).
                       Eventually, LVMC recorded a lien and a notice of foreclosure sale against
                       Lot 75 for the total amount of its super- and subpriority liens. The day
                       before the sale, Chisano sent an email to LVMC offering to deliver
                       $15,939.33 to LVNIC to avoid foreclosure, an amount that surpassed the
                       superpriority lien. LVMC rejected Chisano's offer and proceeded with the
                       foreclosure sale on February 24,2012. LVMC foreclosed on Lot 75 with a
                       credit bid of $28,145.03, which constituted the total amount of its super-
                       and subpriority lien. Thereafter, LVMC filed a complaint to quiet title
                       against Chisano and the Boohers. Prior to this court's SFR decision, the
                       district court granted Chisano and the Boohers' motion for summary
                       judgment concluding that, under NRS 116.3116, a first deed of trust is not
                       extinguished by an HOA foreclosure sale; rather, the statute provides only
                       a payment priority.
                                   The district court's order granting summary judgment was
                       based on a view of the law that this court largely invalidated in SFR. On
                       appeal, the parties acknowledge as much but urge us to resolve the case
                       based on issues regarding notice, tender, and credit bidding—arguments
                       that were alluded to but not fully developed below. Our review of the
                       briefing and argument in the district court convinces us that doing so
                       would be inappropriate. It is crucial, in the summary judgment setting,
                       that both the parties and the district court properly develop the facts and
                       the law applicable to those facts so that the determination of whether
                       there exist genuine issues of material fact to preclude summary judgment
                       can be fairly and accurately made. Cf. Sehuck v. Signature Flight Support

SUPREME COUFtT
        OF
     NEVADA
                                                            2
(0) 1947A    .11EA90
                 of Nev., Inc., 126 Nev. 434, 437, 245 P.3d 542, 544 (2010) (declining to
                 address arguments that appellant did not make when opposing summary
                 judgment in the district court, concluding that "parties may not raise a
                 new theory for the first time on appeal, which is inconsistent with or
                 different from the one raised below" (internal quotation marks omitted)).
                               From the record presented on appeal, it does not appear that
                 the alternative issues tendered to us as potential bases to reverse or affirm
                 the summary judgment order were fully and adequately vetted in the
                 district court. The most appropriate ruling, therefore, is to vacate the
                 district court's order granting summary judgment to Chisano and the
                 Boohers based on a view of the law since invalidated by SFR and remand
                 for such further proceedings on the issues of notice, tender, and credit
                 bidding as may be appropriate. From this, it follows that the order
                 assessing costs and denying attorney fees should also be vacated. For
                 these reasons, we
                                 ORDER the judgment of the district court VACATED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.


                                                       024   -4-1c   ,   CA.


                  t.       rre
                                           Hardesty




                           MA,
                                                               Saitta

                                                                               _         J.
                 Gibbons                                       Pickering


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                   cc: Hon. Michelle Leavitt, District Judge
                        Deaner, Malan, Larsen & Ciulla
                        Greenberg Traurig, LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    9e9